DETAILED ACTION
This office action is a response to an application filed on 10/23/2020 in which claims 1-18 are pending for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18169480.3, filed on 04/26/2018 which papers have been placed of record in the file.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/23/2020 is being considered by the examiner.
Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
	Claim Rejections - 35 USC § 103(AIA )
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gross Patent No.: 5734293 hereinafter Gross in view of Lorenz Patent No.: 5349287 hereinafter Lorenz.

Regarding claim 1, Gross discloses an inverter circuit arrangement (e.g. see figs. 5, 6), comprising: 
a first terminal (312), a second terminal (520), a terminal for a first supply potential (V+) and a terminal for a second supply potential (V-); 
a pull-up resistor connected to the first terminal (312) and to a terminal for the first supply potential (V+); 
an AB class transistor circuit (574, 578) connected to the second terminal (520); 
a first current mirror (604, 639) having an input path connected to the terminal for the first supply potential (V+)  and to one end of the AB class transistor circuit (574, 578) and having an output path connected to the first terminal (312); 
a second current mirror (614, 649) having an input path connected to the terminal for the second supply potential (V-) and to another end of the AB class transistor circuit (574, 578) and having an output path connected to the first terminal (312); 
a bias circuit (576, 586, 588, 642) comprising a bias current source (642), a terminal for a first bias voltage relative to the first potential (V+) and a terminal for a second bias voltage relative to the second supply potential (V-), wherein the terminals for the first and second bias voltages are connected to the AB class transistor circuit (574, 578); and 
a comparator connected to the first terminal (312) having an output connected to the second terminal (520) through a third current mirror (504, 506).

However, Lorenz discloses a pull-up resistor (fig.2: 21, Col.4, lines 14-15) connected to the first terminal (17) and to a terminal for the first supply potential (10, +Vcc, Col.1, lines 36-37); 
a comparator (fig.2: equivalent circuit diagram of a comparator) connected to the first terminal (17) having an output (e.g. see output) connected to the second terminal through a third current mirror.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gross’s invention with the pull-up resistor and the comparator as disclosed by Lorenz in order to produce a low power comparator having a reduced signal delay (e.g. see Col.1, lines 60-61 of Lorenz).

Regarding claim 2, Gross discloses the inverter circuit arrangement according to claim 1, wherein the AB class transistor circuit comprises a PNP transistor (figs. 5-7: 578) and a NPN transistor (574), of which the emittors are connected to the second terminal (520).  

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gross Patent No.: 5734293 hereinafter Gross in view of Lorenz Patent No.: 5349287 hereinafter Lorenz in view of Satake et al. Pub. No.: US 20100188789 A1 hereinafter Satake and further in view of Confalonieri et al. Pub. No.: US 20150372680 A1 hereinafter Confalonieri.

wherein the comparator comprises a first input that is connected to a threshold voltage and a second input connected to the first terminal, wherein the output of the comparator is connected to a resistor, wherein the third current mirror (504, 506) comprises an input path connected to the resistor (460) and an output path connected to the second terminal (520).
	Gross discloses the limitation of the claim as discussed above, but does not explicitly disclose wherein the comparator comprises a first input that is connected to a threshold voltage and a second input connected to the first terminal, wherein the output of the comparator is connected to a resistor, wherein the third current mirror comprises an input path connected to the resistor and an output path connected to the second terminal.
	Satake discloses wherein the comparator comprises a first input (V23) that is connected to a threshold voltage (fig.6, divided voltage of R2 to R3) and a second input (Vh)  connected to the first terminal (N3), wherein the output of the comparator (Vo) is connected to a resistor (R2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gross and Lorenz’s inventions with the first input that is connected to the threshold voltage as disclosed by Satake in order to be easily adjusted a voltage limiting range for the input voltage of the protected circuit (para. [0011] of Satake).


Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gross and Lorenz and Satake’s inventions with the an input path connected to the resistor as disclosed by Confalonieri in order to provide a voltage level shifting device which ensures better performances in term of transition time than the existing solution by providing the same levels for output signal of the existing solution and without, substantially, increasing the power consumption (para. [0017] of Confalonieri).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gross Patent No.: 5734293 hereinafter Gross in view of Lorenz Patent No.: 5349287 hereinafter Lorenz in view of Satake et al. Pub. No.: US 20100188789 A1 hereinafter Satake in view of Confalonieri et al. Pub. No.: US 20150372680 A1 hereinafter Confalonieri and further in view of Jouen Patent No.: 5477185 hereinafter Jouen.
Regarding claim 4, Gross fails to disclose the inverter circuit arrangement according to claim 3, wherein the first input of the comparator is an inverting input that is connected to a voltage divider and the second input of the comparator is a non-inverting input connected to the first terminal.  
Jouen discloses the inverter circuit arrangement according to claim 3, wherein the first input of the comparator (fig.5: comparator A’2, Col.8, line 59) is an inverting input (see -ve) that is connected to a voltage divider (R’1, R”2) and the second input of the comparator is a non-inverting input connected to the first terminal (e.g. see +ve).  
.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gross Patent No.: 5734293 hereinafter Gross in view of Lorenz Patent No.: 5349287 hereinafter Lorenz.
Regarding claim 5, Gross discloses the inverter circuit arrangement according to claim 1, a current mirror (fig.6: 438, 582) configured to receive the bias current (632) and having an output path that includes a transistor (574) of the AB class transistor circuit; 
another current mirror (448, 586) configured to receive the bias current and having an output path that includes another transistor (578)of the AB class transistor circuit.

11.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gross Patent No.: 5734293 hereinafter Gross in view of Lorenz Patent No.: 5349287 hereinafter Lorenz and further in view of Garrett, JR. et al. Pub. No.: US 2005/0040878 hereinafter Garrett.


	the master circuit comprising a first switchable current source connected to the output terminal of the master circuit and the terminal for the second supply potential, 
a second current source connected to the output terminal of the master circuit and the terminal for the second supply potential and a third switchable current source connected to the output terminal of the master circuit and the terminal for the first supply potential.  
Garrett discloses the inverter circuit arrangement according to claim 1, further comprising a master circuit (fig.3: master) having an output terminal (N channel) connected to the second terminal, 
	the master circuit comprising a first switchable current source (DA) connected to the output terminal (A) of the master circuit and the terminal for the second supply potential (GND), 
a second current source (DB) connected to the output terminal of the master circuit (B) and the terminal for the second supply potential (GND) and a third switchable current source (DC) connected to the output terminal of the master circuit (C) and the terminal for the first supply potential (GND, e.g. see paras. [0014], [0044] and [0058]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gross and Lorenz’s inventions with the master circuit as disclosed by Garrett in order to be enable high-speed buses with low noise (para. [0014] of Garrett).


Garrett discloses the inverter circuit arrangement according to claim 7, further comprising a slave circuit (fig.3: slave) having an output terminal connected to the first terminal (N channel), the slave circuit comprising a switchable current source (DZ) connected to the terminal for the second supply potential (GND) and to the output terminal of the slave circuit (Z, e.g. see paras. [0014], [0044] and [0058]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gross and Lorenz’s inventions with the slave circuit as disclosed by Garrett in order to be enable high-speed buses with low noise (para. [0014] of Garrett).

Regarding claim 9, Gross discloses the inverter circuit arrangement according to claim 8, wherein the terminal for the first supply potential is a terminal for a positive potential (V+) and the terminal for the second supply potential is a terminal for a ground potential (V-), wherein current mirrors connected to the terminal for the positive potential include PNP transistors (fig.6: 438, 538) and current mirrors connected to the terminal for the ground potential include NPN transistors (448, 586).  

12.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gross Patent No.: 5734293 hereinafter Gross in view of Lorenz Patent No.: 5349287 hereinafter Lorenz in view of Garrett, JR. et al. Pub. No.: US 2005/0040878 hereinafter Garrett and further in view of Mueller et al. Patent No.: 4803481 hereinafter Mueller.

Mueller discloses the inverter circuit arrangement according to claim 8, wherein the slave circuit (figs. 2, 3: slave) includes an open collector driver transistor (fig.1) of which the collector is connected to the first terminal (e.g. see fig.1, Line) and the emitter is connected to the terminal for the second supply potential (GND, e.g. see Col.3, lines 17-26, 51-68, Col.4, lines 5-20).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gross, Lorenz and Garrett’s inventions with the open collector driver transistor as disclosed by Mueller in order to eliminate need for matching band rates and data formats between devices. (Col.1, lines 40-41 of Mueller).

Regarding claim 11, Gross fails to disclose the master circuit comprises an output stage that complies with European Norm EN 61131 part 9 and the slave circuit comprises an output stage that does not comply with European Norm EN 61131 part 	
Mueller discloses the inverter circuit arrangement according to claim 8, wherein the master circuit comprises an output stage that complies with European Norm EN 61131 part 9 and the slave circuit comprises an output stage that does not comply with European Norm EN 61131 part 9 (figs. 2, 3: master, slave, outputs are connected with line 14; e.g. see Col.3, lines 17-26, 51-68, Col.4, lines 5-20).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gross, Lorenz and Garrett’s inventions with the master and slave circuits as disclosed by Mueller in order to .

13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gross Patent No.: 5734293 hereinafter Gross in view of Lorenz Patent No.: 5349287 hereinafter Lorenz and further in view of Garrett, JR. et al. Pub. No.: US 2005/0040878 hereinafter Garrett.

Regarding claim 12, Gross fails to disclose wherein the circuit is configured such that a current supplied by the output of the comparator is higher than the current supplied by the second current source of the master circuit and smaller than the sum of currents supplied by the first switchable current source of the master circuit and the second current source of the master circuit.  
Garrett discloses the inverter circuit arrangement according to claim 8, wherein the circuit is configured such that a current supplied by the output of the comparator (fig. 3) is higher than the current supplied by the second current source of the master circuit and smaller than the sum of currents supplied by the first switchable current source of the master circuit and the second current source of the master circuit (e.g. see fig.3, comparator, current DAQ1, DB and DQ, paras. [0014], [0044] and [0058]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gross and Lorenz’s inventions with the master circuit as disclosed by Garrett in order to be enable high-speed buses with low noise (para. [0014] of Garrett).



Allowable Subject Matter
14.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the current mirror of the bias circuit comprises an input path that includes a diode connected to the terminal for the first supply potential and a transistor configured as a diode connected to the control terminal of the transistor of the AB class transistor circuit, 
	wherein the other current mirror of the bias circuit comprises an input path that includes a diode connected to the terminal for the second supply potential and a transistor configured as a diode connected to the control terminal of the other transistor of the AB class transistor circuit.  

15.	Claims 13-18 are allowed.
	The following is an examiner's statement of reasons for allowance:
Independent claim 13 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an inverter circuit arrangement, comprising, inter alia, a current mirror configured to receive the bias current and having an output path that includes a transistor of the AB class transistor circuit and having an input path that includes a diode connected to the terminal for the first supply potential and a transistor configured as a diode connected to the control terminal of the transistor of the AB class transistor circuit; 


Claims 14-18 depend on claim 13 therefore these claims are also allowable as being dependent on an allowable base claim.  

CONCLUSION
16.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
CONTACT INFORMATION
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Htet Z. Kyaw/ (09/30/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837